DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
There is no Summary of Invention in the Disclosure, 
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.





Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicants point the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicants present an overload of irrelevant or non-probative references, somehow the irrelevancies will add up to relevant evidence, DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure Statements must make all relevant information accessible to the Examiner, rather ask him to play archaeologist with the references, Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413. With this in mind, the Information Disclosure Statement has been considered. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 5,127,042 (Gillig, et al).



Gillig, et al discloses receiving, by a computing device (figure 3, #300, 230), a call from a caller device that is initiated via a first communication channel and directed to first contact information for a recipient's device (PSTN, figure 1,  #184, 196, “In FIG. 1, there is illustrated a block diagram of a cellular cordless telephone system embodying the present invention. The system includes a telephone company phone system (TELCO) 184, connected by telephone landlines to a cordless base station 180 having a landline telephone number located in a home or office 181 and to a community cordless base station 188 having a landline telephone number in another office, building, or other geographical location.”).  The call being forwarded using a call forwarding option to the computing device (figure 6, #516, figure 2, “This type of service is generally referred to as ‘call forwarding’ (a process which redirects a call from the dialed cellular telephone number of CCT 10 to the landline telephone number of cordless base station 180) and can be determined by polling stored information in the memory associated with the CCT microcomputer.”). Retrieving, by the computing device, second contact information for the recipient's device, the second contact “additional equipment for billing calls to the cellular telephone number of CCT 10.”) initiating, by the computing device, a communication to the recipient's device using the second contact information via a second communication channel that is different from the first communication channel (#180, 182, 188, 522, “If the CCT is within range of the cellular base stations, YES branch is taken from decision block 520 to decision block 522 to determine if the landline system will forward the unanswered incoming call to the cellular system. This type of service is generally referred to as ‘call forwarding’ and can be determined by polling stored information in the memory associated with the CCT microcomputer.”).  The communication avoids triggering the call forwarding option for the recipient's device and connecting, by the computing device, the call between the caller device and the recipient's device upon initiating the communication, wherein the computing device is in a call path of the call and performs a call feature for the call (#524, “If the landline telephone system will forward the unanswered incoming call, YES branch is taken from decision block 522 to block 524 where the cordless page from the cordless base station is ignored and thereafter back to decision block 502 to wait for the incoming call to be received as a cellular call.”).

    PNG
    media_image1.png
    757
    556
    media_image1.png
    Greyscale

If the cellular system will forward the unanswered incoming call, YES branch is taken from decision block 516 to block 518 where the cellular page from the cellular base station is ignored and thereafter to decision block 502 to wait for the incoming call to be received as a cordless call.” Also, “When operating as a cordless telephone, control signals 141 and 146 of microcomputer 130 enable cordless receiver 112 and cordless transmitter 114, respectively. In addition to control signals 141 and 146 to cordless transceiver 110, microcomputer 130 also monitors control signals 142 SIGNAL QUALITY, 143 RING, 144 RX SECURITY CODE and 145 TX SECURITY CODE for detecting signal strength, ringing, and the receive security code, and for sending the transmit security code and dialed digits, respectively, used in operation of cordless transceiver 110.”
Regarding claim 7, note figure 7 and “If so, YES branch is taken to block 616 which enables three-way linking of the user and the two calls, each of which is on a different system.”

    PNG
    media_image2.png
    750
    487
    media_image2.png
    Greyscale

If a call has been received, YES branch is taken from decision block 502 to decision block 504 to determine if the user's system preference matches the system of the incoming call. If so, YES branch is taken to decision block 508 to determine if the call is on the cordless system. If so, the YES branch is taken to block 510 where the incoming call is connected as a cordless call. If not, the NO branch is taken to block 512 where the incoming call is connected as a cellular call.” Also,  “This type of service is generally referred to as ‘call forwarding’ (a process which redirects a call from the dialed cellular telephone number of CCT 10 to the landline telephone number of cordless base station 180) and can be determined by polling stored information in the memory associated with the CCT microcomputer. ‘Call forwarding’ of unanswered cellular telephone calls is a conventional service, also referred to as ‘call transfer’ or ‘no-answer’, provided by control terminals 196 of conventional cellular telephone systems.”  Which discloses the claimed call from a caller device that is directed to first contact information for a recipient's device, the call forwarded from the recipient's device using a call forwarding option.  Analyzing, by 

    PNG
    media_image3.png
    719
    468
    media_image3.png
    Greyscale



.

    PNG
    media_image4.png
    528
    696
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,127,042 (Gillig, et al) in view of United States Patent Application Publication 2001/0023183 (Palviainen, et al).
Gillig, et al discloses all subject matter, note the above paragraph, except for an unconditional call forwarding option. The Examiner takes Official Notice that unconditional call forwarding option is well known to the general public and decades old.  The Examiners provide evidence of such as in Palviainen, et al showing it is at least known for 18 years and not invented by Applicant. Hence, it would been very obvious to one below ordinary skill in the art before the time the filing date sought to incorporate the decades old known unconditional call forwarding option in the method of Gillig, et al in order for the computing device to ring or page.  

.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,127,042 (Gillig, et al) in view of United States Patent Application Publication 2002/0071429 (Donovan).
Gillig, et al discloses all subject matter, note the above paragraph and #184 in figure 1, except the Internet Protocol (VoIP) communication.  The Examiner takes Official Notice that Internet Protocol (VoIP) communication is decades old, well known, and commercially available to the general public.  The Examiner provides Donovan as evidence of such.  Hence, it would been very obvious to one ordinary skill in the art before the filing date of the present application to incorporate the well-known use of Internet Protocol (VoIP) communication instead of Plain Old Telephone Service (POTS) of Gillig, et al in order to have include the 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 1-7, 9, 10, 12, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 8,855,107 (Kirchhoff, et al) in view of United States Patent 5,020,090 (Morris).
Regarding claim 1-3, 10, Kirchhoff, et al discloses a method (figures 2-12) comprising receiving, by a computing device (figure 1, #108, claim 18, and “The PSTN 104 is in communication with an enhanced call processing service provider's softswitch 108 via a SIP proxy 106 (e.g., associated with a VoIP service provider) and via SS7 signaling protocol.”), a call from a caller (#102) that is initiated as a public switched telephone network (PSTN, #104, 502, 902) call and directed to first contact information for a recipient's device (#11, 120), the call being forwarded using an unconditional call forwarding option to the computing device (#10, 

    PNG
    media_image5.png
    615
    592
    media_image5.png
    Greyscale


Kirchhoff, et al does not disclose the receipt’s device (#11, 120) is a single device. 

    PNG
    media_image6.png
    455
    831
    media_image6.png
    Greyscale

 
Morris as evidence.  Also, making two separate deice into a single device is routine in the art, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  


    PNG
    media_image7.png
    455
    879
    media_image7.png
    Greyscale

Hence, it would been very obvious to one ordinary skill in the art before the filing date of the present application to merge the two devices in to a single device of Kirchhoff, et al in order both devices can access multiple communication paths and overall convenience of the user.

    PNG
    media_image8.png
    495
    868
    media_image8.png
    Greyscale

Further regarding claims 3 and claims 5 and 20, a caller 102 connects to a PSTN 104, and the PSTN 104 is in communication with an enhanced call processing service provider's softswitch 108 via a SIP proxy 106 (e.g., associated with a VoIP service provider) (see column 6, line 56 - column 7, line 5, claim 2, etc in Kirchhoff, et al). “When a message recording ends, a notification is sent to the locations configured/specified by the subscriber. The subscriber can optionally specify one or more of the notification mechanisms: Email notification to a specified address, which defaults to the email address for the subscriber's account. The subscriber can also specify that the voice message is to be attached as a file to the email notification, SMS message to the mobile device.”

    PNG
    media_image9.png
    562
    843
    media_image9.png
    Greyscale


Regarding claims 4, a call alert, including signaling information associated with a given call, can be transmitted in substantially real time to a client 122, and a call alert notification includes call transition information for a call in substantially real time in Kirchhoff, et al.

    PNG
    media_image10.png
    513
    838
    media_image10.png
    Greyscale

Regarding claim 6, Kirchhoff, et al shows at column 4, lines 40-65, and not all calls are forward to the second contact information.



    PNG
    media_image11.png
    573
    853
    media_image11.png
    Greyscale

Regarding claim 7, note column 15, lines 43-56 in Kirchhoff, et al.

    PNG
    media_image12.png
    423
    872
    media_image12.png
    Greyscale


Kirchhoff, et al.

    PNG
    media_image13.png
    462
    874
    media_image13.png
    Greyscale

Regarding claim 12, figures 2-9, #softswitch.


    PNG
    media_image14.png
    500
    339
    media_image14.png
    Greyscale

Regarding claim 10, a first address associated with a mobile phone 116 is recognized in the PSTN 104 as being associated with a VoIP provider so the call is routed to a VoIP provider switch serving that address, see column 7, line 61 - column 8, line 2 in Kirchhoff, et al.





    PNG
    media_image15.png
    480
    885
    media_image15.png
    Greyscale

Regarding claim 11, transmitting a call alert, including signaling information associated with a given call, in substantially real time to a client 122, wherein a call alert notification includes call transition information for a call in substantially real time (see column 7, lines 16-40 in Kirchhoff, et al) and originating a second and/or third call over a Voice over Internet Protocol (VoIP) network.

    PNG
    media_image16.png
    585
    855
    media_image16.png
    Greyscale

Regarding claim 13, Kirchhoff, et al discloses a method comprising receiving, by a computing device (#108), a call from a caller (#102) that is directed to first contact information for a recipient's device (#11, 120), the call forwarded from the recipient's device (#11, 120) using a call forwarding option (column 4, lines 48-65).  Analyzing, by the computing device (#108), the call to determine the call forwarding option from a plurality of call forwarding options (column 4, lines 48-65) that was used to forward the call.  Selecting, by the computing device (#108), a mechanism (#104, 118) to connect the call between the caller (#102)  and the recipient's device (#11, 120) with the computing device (#108) in a call path of the call, the Morris as stated above for the same reasons.
Regarding claims 15, 18, 19 “Call forwarding: call forwarding can be provided in response to one or more of the following conditions: ring-no answer, busy, unconditional call forwarding, address manipulations (such as permanent numbers [e.g. 700 numbers], free phone numbers [e.g. 800, 866 numbers], and paid information numbers [e.g. 900 numbers]).”
Regarding claim 16, Kirchhoff, et al reveals a method comprising retrieving, by a computing device (#108), first contact information for a recipient's device (#11, 120).  Sending, by the computing device (#108), a notification to a recipient's device (#11, 120) at the first contact information using a communication channel different from a PSTN (#104), the a call alert notification of the first call including at least a portion of the signaling information to the networked computer associated with the called party”) indicating a caller (#102) has made a call to the recipient (#11, 120).   Receiving, by the computing device (#108), a communication from the recipient's device (#11, 120) from second contact information for the recipient's device (#120, figure 6,  “At state 630, the subscriber enters the desired phone number (e.g., by pressing corresponding mobile device key pad keys, by selecting a phone number for a contact database on the mobile device, by speaking the phone number, by speaking an identifier associated with the phone number, such as a name, etc.), such as a mobile transfer number.”) and connecting, by the computing device (#108), the call from the caller (#102), the call being directed to the second contact information for the recipient's device (#120), wherein the computing device (#108) is in a call path of the call and performs a call feature for the call. Claim 16 is obvious in view of Morris as for the same reasons stated above.  
Regarding claim 17, note figure 3, “At state 318, the base station associated with the MSC/VLR rings the mobile device. At state 320, the subscriber answers the mobile device. At state 322, an Answer status is returned from the MSC/VLR to the softswitch, and at state 324, the softswitch answers the inbound call from the caller. The caller call and the outcall are bridged, and because call screening is not enabled, at state 326, a full duplex talk path is automatically established between the caller and the wireless device.”
Regarding claim 18, figures 5 and 6, “At state 510, the MSC/VLR returns the TLDN to the HLR for use in routing the call to the mobile device.”
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 8, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  United States Patent 8,855,107 (Kirchhoff, et al) in view of United States Patent 5,020,090 (Morris) as applied to claims above, and further in view of United States Patent Application Publication 2002/0057765 (Hyziak, et al).  
United States Patent 8,855,107 (Kirchhoff, et al) (“With respect to SMS messaging, as previously discuss, an SMS enabled mobile device can receive SMS messages originated from another mobile device. Such messages are optionally addressed directly to the device's mobile access address. A mobile device can also receive SMS messages that originate from the Internet. By way of example, such messages are addressed to <mobile access address>@<domain name>.<top level domain>. Incoming SMS messages (optionally, all SMS messages) for the mobile device route through the corresponding MVNE SMS Gateway. SMS messages (optionally, all SMS messages) originated from the mobile device optionally have the device's mobile access address as the sending address. The MVNE SMS Gateway handles routing for the outgoing SMS messages to other wireless carriers as needed.”) in view of United States Patent 5,020,090 (Morris) as applied to claims above disclose all subject matter, note the above paragraphs, except for the call to text using a speech text converter and a text to speech converter.  Hyziak, et al teaches the use of a call to text using a speech text converter and a text to speech converter, note paragraphs 16 and figure 1, for the purpose of transmitting and receiving text data via a communication device.  Hence, it would have been obvious for one ordinary skill in the art to incorporate the use of a call to text using a speech text converter and a text to speech converter, note paragraphs 16 and figure 1, for the purpose of transmitting and receiving text data via a communication device, as taught by Hyziak, et al, in the method of United States Patent 8,855,107 (Kirchhoff, et al) in Morris).as applied to claims above in order to allow TDD users to converse with non-TDD users in an efficient manner.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Information Disclosure Statement
The information disclosure statement filed October 27, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (EP1540494); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645